Citation Nr: 1718517	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-01 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left lower leg disorder.

2.  Entitlement to service connection for a right foot disorder.

3.  Entitlement to service connection for a left foot disorder.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to February 1981 and June 1981 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, denying service connection for bilateral foot disabilities and a left lower left disability.  In an April 2012 rating decision, the RO denied entitlement to a TDIU.

The Board remanded this claim in March 2015.  The claim has since returned for further appellate consideration.

The service connection claims and entitlement to a TDIU prior to August 2012 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


FINDING OF FACT

The Veteran's combined disability rating is 80 percent, effective August 2012 and he engaged in substantially gainful employment through October 2008.


CONCLUSION OF LAW

The criteria are met for a TDIU starting from August 14, 2012.  38 U.S.C.A. §§1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Indeed, relevant treatment records have been associated with the claims files.  He has also been provided with VA examinations that are adequate for adjudication.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

II.  TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience. 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has only one service-connected disability, it must be rated at 60 percent or more.  If the Veteran has two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

In this case, the Veteran's combined disability rating was 80 percent effective from August 2012.  He is service-connected for bilateral hearing loss, rated at 40 percent since July 2011; radiculopathy, left lower extremity, rated at 20 percent since August 2012; radiculopathy, right lower extremity, rated at 20 percent since August 2012; intervertebral disc disease, rated at 20 percent since August 2012; anserine bursitis in right knee, rated at 10 percent since October 2009; and anserine bursitis in left knee, rated at 10 percent since October 2009.  Therefore, he met the schedular criteria of a TDIU in August 2012.  See 38 C.F.R. §§ 4.25, 4.26.

This meets the schedular requirements for the assignment of a TDIU.  

After establishing a date for the TDIU, the Board must address whether the Veteran's service-connected disabilities precluded him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341 , 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The record shows the Veteran has not worked since 2008.  When he was still employed, he worked with the forklift in a warehouse.  He indicated that he missed 86 hours due to illness.  The Veteran previously worked as a technician for three months, and as a forklift operator for four years.  His service-connected disabilities caused pain, numbness, and swelling in his legs.  In addition, the Veteran constantly used assistive devices, such as a brace, a cane, and a walker.  See July 2015 VA Examination.  The Veteran would have difficulty operating a forklift given his physical limitations.  There is no indication that he has any additional training or education that is transferable to a different position.  

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. 38 U.S.C.A. § 5107 (West 2014).  Here, the Board finds that the aforementioned evidence is sufficient to place the relevant evidence, at a minimum, in a state of equipoise as to whether the Veteran's service-connected disabilities preclude employment.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of TDIU from August 14, 2012 is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute]."). 


ORDER

A TDIU rating since August 14, 2012, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Board finds additional evidentiary development is necessary before the Board can adjudicate the service connection claims and entitlement to a TDIU prior to August 2012.  

The Veteran asserted that his foot problems were related to his back and knee disabilities.  In addition, he also stated that he did not have problems with his feet until service.  

After the Board's March 2015 remand, the Veteran was afforded an examination in July 2015.  Following the examination, the RO granted service connection for the Veteran's bilateral knee disabilities.  However, the July 2015 VA Examination did not address the possibility of secondary service connection based on the knee disabilities.  An opinion must be obtained to address the Veteran's contentions.  

The Board has found the Veteran unemployable due to his disabilities, but he did not meet the schedular criteria prior to August 2012.  However, the Court has held that when a Veteran does not meet the schedular requirements of 4.16(a), then a TDIU rating may be assigned on an extraschedular basis under 4.16(b).  Accordingly, this matter is to be referred to the Director of Compensation Service for consideration of whether TDIU is warranted on an extraschedular basis prior to August 2012.

Accordingly, the case is REMANDED for the following action:

1.  Ensure all outstanding VA records are associated with the claims file, specifically to include records since August 2016.

2.  Schedule the Veteran for a VA examination with an appropriate examiner for the Veteran's bilateral foot disabilities.

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

After a complete review of the record, the examiner is asked to: 

A.  Determine the nature and etiology of the Veteran's bilateral foot disabilities.  The examiner must include an opinion on whether it is as likely as not (50 percent or more probability) that the Veteran's bilateral foot disabilities are related to service.

B.  Determine whether it is at least likely as not (50 percent or greater probability) that the Veteran's bilateral foot disabilities were caused/aggravated (permanently worsened beyond normal progression) by any service-connected disabilities, specifically his back, knee, and radiculopathy disabilities.  

All testing deemed necessary by the examiner must be performed and the results reported in detail. 

3.  Schedule the Veteran for a VA examination with an appropriate examiner for the Veteran's left lower leg disability.

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

After examining the Veteran and reviewing his complete record, the examiner is asked to:

A.  Determine the nature and etiology of the Veteran's left lower leg disability.  The examiner must include an opinion on whether it is as likely as not (50 percent or more probability) that the Veteran's disability is related to service. 

B.  Determine whether it is at least likely as not (50 percent or greater probability) that the Veteran's left lower leg disability was caused/aggravated (permanently worsened beyond normal progression) by any service-connected disabilities, specifically his back, knee, and radiculopathy disabilities.  

All testing deemed necessary by the examiner must be performed and the results reported in detail.  

4.  Refer the issue of whether the Veteran is entitled to a TDIU on an extraschedular basis prior to August 2012 to the Director of the Compensation Service for consideration.  Ensure that all appropriate notification is sent to the Veteran and his representative in connection with this directive.

5.  After completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


